Citation Nr: 0532085	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  00-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for schizophrenia.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for asbestosis.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia.  This case also comes before the Board on 
appeal from an August 2000 rating decision of the VA RO, 
which determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for asbestosis and denied a total rating 
for compensation purposes based on individual 
unemployability.

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability will be 
addressed in the REMAND portion of this document.

The Board notes that the issue regarding service connection 
for asbestosis has been rephrased to more accurately reflect 
the procedural posture of this case.  To the extent that the 
veteran has previously sought service connection for 
residuals of asbestos exposure other than asbestosis, to 
include the veteran's April 1996 contention that his stroke 
was caused by his exposure to asbestos in service, that claim 
has not yet been adjudicated by the RO and is therefore 
referred to the RO for any appropriate action.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  In an August 1995 rating decision, the RO denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a nervous disorder; he was notified of 
the decision in August 1995 but failed to perfect an appeal.

4.  Evidence associated with the record since the August 1995 
rating decision is new and material and so significant that 
it must be considered along with all the evidence of record 
in order to fairly decide the merits of the claim of 
entitlement to service connection for schizophrenia.

5.  The veteran has been diagnosed with schizophrenia since 
March 1972.

6.  The evidence demonstrates that the veteran's conduct and 
performance deteriorated rapidly in service.

7.  The veteran's current schizophrenia is related to his 
deterioration in conduct and performance in service.

8.  In an October 1994 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
asbestosis; the veteran was notified of the decision but did 
not perfect an appeal.

9.  No competent evidence has been presented or secured since 
the last final decision of record that indicates that veteran 
has been diagnosed with an asbestos-related respiratory 
disorder, to include asbestosis.

10.  The evidence of record since the last final decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for 
asbestosis.




CONCLUSIONS OF LAW

1.  The August 1995 rating decision denying reopening of the 
veteran's claim of entitlement to service connection for a 
nervous disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  Evidence received since the August 1995 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for schizophrenia is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Schizophrenia was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2005).

4.  The October 1994 rating decision denying the veteran's 
claim of entitlement to service connection for asbestosis is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).

5.  Since the last final decision of record, new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for asbestosis has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Regarding the veteran's claims of entitlement to service 
connection for schizophrenia, the Board finds that sufficient 
evidence is available regarding this claim to reach a 
favorable decision; thus, the Board can issue a final 
decision on this issue, and the veteran is not prejudiced by 
appellate review.

Regarding the veteran's claim of entitlement to service 
connection for asbestosis, in an August 2000 rating decision, 
the veteran's April 1996 attempt to reopen his claim for 
service connection for asbestosis was denied.  Only after the 
August 2000 rating action was promulgated did VA, on July 22, 
2004, provide notice to the veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, a 
Supplemental Statement of the Case (SSOC), re-adjudicating 
the veteran's claim, was provided to the veteran.  This action 
essentially cured the error in the timing of the notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records for treatment of the 
veteran, and records from the Social Security Administration.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.

The Board finds that obtaining a medical opinion or 
examination regarding the veteran's claimed asbestosis is not 
warranted in this case.  The Board notes that the VCAA 
explicitly provides that, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Because there is no basis to reopen these claims, the Board 
finds there is no obligation to obtain a VA medical opinion.  
38 C.F.R. § 3.159(c)(4)(iii) (2005).  There is no competent 
evidence that the veteran has asbestosis or any other 
asbestos-related respiratory disorder.  In view of the narrow 
questions of law and fact on which these issues turn, the 
Board concludes that there is no reasonable possibility that 
any further development could substantiate the claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the May 2004 Remand from the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Further 
development and further expending of VA's resources is not 
warranted.


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  Service 
connection for schizophrenia may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In an October 1994 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
asbestosis.  The veteran was notified of that decision that 
month but did not appeal the October 1994 rating decision.  
Similarly, in an August 1995 rating decision, the RO denied 
the veteran's attempt to reopen his claim of entitlement to 
service connection for a nervous disorder; he was notified of 
the decision in August 1995 but failed to perfect an appeal.  
Rating decisions are final unless appealed to the Board.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).

The veteran now seeks to reopen his claims of entitlement to 
service connection for asbestosis and a nervous disorder.  
The law and regulations allow for reopening a claim, even 
when finality has attached, if new and material evidence has 
been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The Board notes that 38 C.F.R. § 3.156 has been amended to 
implement the Veterans Claims Assistance Act.  See 38 C.F.R. 
§ 3.156 (2005).  However, the amended regulation is 
applicable only to claims to reopen received on or after 
August 29, 2001.  Because the veteran's claims were received 
prior to that date, the amended regulation is not applicable 
to this case.)  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowances of each claim.  The Board must look to the 
evidence added to the record since the October 1994 final 
decision regarding the veteran's asbestosis claim and since 
the August 1995 decision regarding the veteran's 
schizophrenia claim.  The evidence received after these final 
decisions is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).


1.  Schizophrenia
The Board has reviewed all of the additional evidence 
received herein since the August 1995 decision and concludes 
that there is evidence both new and material as it relates to 
the issue of entitlement to service connection for 
schizophrenia, and, therefore, the claim is reopened.  In an 
October 1998 statement, a VA psychiatrist indicated that he 
had reviewed the veteran's service personnel records, which 
showed deterioration in the veteran's performance of his 
duties.  The psychiatrist wrote that such a rapid decline in 
appearance and performance was not inconsistent with early 
symptoms of schizophrenia.

The October 1998 statement is clearly "new" evidence, 
because it was not before the RO at the time of its August 
1995 decision.  The Board also finds the evidence to be 
material because it relates to a specific element of the 
veteran's claim that was essential to the August 1995 
decision.  The veteran's claim of entitlement to service 
connection was denied in August 1995 because there was no 
evidence that the veteran had been treated during service or 
that a medical professional had related the veteran's 
schizophrenia to his military service.  The new evidence 
indicates that the veteran's schizophrenia began in service.  
The new evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.

Turning to the merits of the issue of entitlement to service 
connection for schizophrenia, the Board notes that the 
veteran has a longstanding (since March 1972) diagnosis of 
schizophrenia.  The veteran's service personnel records show 
a decline in his performance and appearance between March 
1968-when the veteran was noted to be properly dressed and 
expected to become "a fine sailor"-and September 1968-
when it was noted that the veteran blatantly disregarded 
orders and required constant supervision.  Between May 1968 
and the veteran's discharge in November 1968, the veteran 
received four non-judicial punishments.  As noted above, in 
October 1998, a VA psychiatrist reviewed the veteran's 
service personnel records and indicated essentially that the 
deterioration in the veteran's behavior was consistent with 
early symptoms of schizophrenia.  The psychiatrist explained 
that such behavior in similar circumstances usually did not 
result in medical follow up or treatment at that time and did 
not always result in a mental disorder diagnosis or 
treatment.  In this case, the Board finds the statement by 
the VA psychiatrist to be compelling.  The veteran was within 
three years hospitalized for and diagnosed with 
schizophrenia.  The record shows that following service the 
veteran never was a productive member of society.  His 
spouse, friends, and family have submitted numerous 
statements describing the dramatic difference in the 
veteran's behavior before and after service.

Further, the absence of any evidence against a relationship 
between the veteran's conduct in service and his current 
schizophrenia, despite the fact that the veteran has been 
seeking service connection for this disability for more than 
thirty years, is significant.  The veteran was not provided 
an examination on his separation from service.  VA has never 
provided the veteran with an examination to address a 
possible nexus between his current disability and his 
military service.

In short, the October 1998 statement by a VA psychiatrist, 
which is favorable to the veteran's claim, stands unopposed 
as the only evidence addressing such a relationship.  
Although the statement by the VA psychiatrist does not 
express a strongly worded conclusion regarding such a 
relationship, it as well as the lay evidence in this case, 
places the evidence at least in equipoise.  The 
psychiatrist's clear intent was to relate the veteran's 
current diagnosis to his symptoms in service.  See Lee v. 
Brown, 10 Vet. App. 336, 339 (1997) ("[A]n etiological 
opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words.").  Resolving any doubt in the veteran's favor, the 
Board finds that the evidence supports the veteran's claim of 
entitlement to service connection for schizophrenia.


2.  Asbestosis
Regarding the veteran's claim of service connection for 
asbestosis, in October 1994 the evidence of record included 
the veteran's service medical and personnel records, the 
report of a March 1994 VA examination showing no asbestos 
related lung disease, private medical records for treatment 
of the veteran between July 1973 and April 1992, and VA 
medical records of treatment and examination of the veteran 
between March 1972 and June 1992.  The RO denied the 
veteran's claim for service connection for asbestosis on the 
basis that the veteran had no asbestos-related disease.

The Board has reviewed all of the additional evidence 
received herein since the October 1994 decision, including 
records obtained for the SSA, testimony by the veteran and 
his spouse at hearings in September 1997 and October 1998, 
and records of VA treatment and examination of the veteran 
between June 1992 and March 2005.  No competent evidence has 
been presented that the veteran has an asbestos-related 
respiratory disease.  Based on the above, the Board concludes 
that the additional evidence that has been associated with 
the file with regard to the veteran's petition to reopen his 
claim of entitlement to service connection for asbestosis is 
not significant enough to warrant its consideration in order 
to fairly decide the merits of the claim.  In view of this 
finding, the Board concludes that none of the evidence in 
support of the veteran's application to reopen his claim that 
has been associated with the claims file since the October 
1994 rating decision is new and material.  The requirements 
to reopen the claim have not been met, and the appeal is 
denied.


ORDER

Entitlement to service connection for schizophrenia is 
granted.

New and material evidence to reopen the claim not having been 
received, entitlement to service connection for asbestosis is 
denied. 


REMAND

Prior to the Board's decision above, the veteran did not have 
any disabilities for which service connection had been 
granted.  The evaluation of a claim for TDIU depends in part 
upon the disability ratings assigned for a veteran's service-
connected disabilities; thus, the veteran's entitlement to a 
TDIU in this case is inextricably intertwined with the 
disability rating assigned for the veteran's now service-
connected schizophrenia.  The Board does not have 
jurisdiction to assign the disability rating for the 
veteran's schizophrenia; therefore, the Board must defer 
consideration of the veteran's claim of entitlement of a TDIU 
until after the veteran's service-connected schizophrenia has 
been rated by the RO.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Rate the veteran's now service-
connected schizophrenia.

2.  Then, review the record and 
readjudicate the veteran's claim of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  If the benefit sought 
on appeal remains denied, furnish a 
supplemental statement of the case to the 
veteran and his representative, if any, 
and give them the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


